Carlisle, Judge.
The sole assignment of error contained in the bill of exceptions in this case is to the judgment of the trial court overruling the demurrer to the defendant’s answer. Under repeated decisions of this court and of the Supreme Court the bill of exceptions is premature and there being no assignment of error on a final judgment the writ of error must be dismissed. Sundy v. Allgood, 93 Ga. App. 741 (92 S. E. 2d 726); Chandler v. Southern Union Conference, 95 Ga. App. 66 (96 S. E. 2d 621); Stowe v. Columbia Loan Co., 95 Ga. App. 634 (98 S. E. 2d 218).

Writ of error dismissed.


Gardner, P. J., and Townsend, J., concur.